To be argued by: ROBERT C. WEISZ 15 minutes requested Court of Claims, Claim No. 112279 Supreme Court of the State of New York Appellate Division — Second Department GYRODYNE COMPANY OF AMERICA, INC., Claimant-Respondent, -against- Docket No. 2010-08950 STATE OF NEW YORK, Defendant-Appellant. REPLY BRIEF FOR APPELLANT ERIC T. SCHNEIDERMAN Attorney General of the State of New York BENJAMIN GUTMAN Attorney for Appellant Deputy Solicitor General 120 Broadway, 25th Floor ROBERT C. WEISZ New York, New York 10271 Assistant Solicitor General of Counsel (212) 416-6325 Dated: April 22, 2011 TABLE OF CONTENTS Page TABLE OF AUTHORITIES ii PRELIMINARY STATEMENT 1 ARGUMENT 2 POINT I THE STATE RAISED BELOW THE DEFECTS IN GYRODYNE'S CLAIM FOR ADDITIONAL FUNDS 2 POINT II GYRODYNE'S VALUATION AND HIGHEST- AND-BEST-USE ANALYSIS CANNOT WITHSTAND SCRUTINY 9 A.
